Exhibit 10.1

 

CERTIFICATE OF AMENDMENT

OF

CERTIFICATE OF INCORPORATION

OF

CALLON PETROLEUM COMPANY

 

The undersigned, B.F. Weatherly, Corporate Secretary of Callon Petroleum
Company, a corporation organized and existing under and by virtue of the General
Corporation Law of the State of Delaware (the “Corporation”), does hereby
certify as follows:

 

FIRST:The name of the Corporation is Callon Petroleum Company.

 

SECOND:This Amendment (the “Amendment”) to the Certificate of Incorporation of
the Corporation (the “Certificate”) was duly adopted in accordance with the
provisions of Section 242 of the Delaware General Corporation Law.  The Board of
Directors has duly adopted resolutions setting forth and declaring advisable
this Amendment and the holders of a majority of the outstanding stock of the
Corporation entitled to vote at the special meeting of the stockholders called
and held upon notice in accordance with Section 222 of the General Corporation
Law of the State of Delaware for the purpose of voting on the Amendment have
voted in favor of this Amendment.

 

THIRD:The Certificate is hereby amended by amending and restating the first
sentence of Article Four to be and read as follows:

 

“The Corporation shall have authority to issue two classes of stock, and the
total number authorized shall be 150,000,000 shares of Common Stock, par value
$.01 per share, and 2,500,000 shares of Preferred Stock, par value $.01 per
share.”

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment on behalf of the
Corporation and has attested such execution and does verify and affirm, under
penalty of perjury, that this Amendment is the act and deed of the Corporation
and that the facts stated herein are true as of this 20th day of May, 2015.

 

Callon Petroleum Company

 

 

 

By:_/s/ B.F. Weatherly_____________

B.F. Weatherly, Corporate Secretary



H-

--------------------------------------------------------------------------------